Citation Nr: 0020419	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  97-33 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for cervical strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to April 
1974 and from June 1974 to April 1989.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 1997 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The veteran's claim was remanded by the Board for further 
development in July 1998.  The development has been completed 
to the extent possible and the veteran's claim is ready for 
adjudication by the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  The veteran has complaints of pain in his neck and he has 
from moderate to severe limitation of motion of the cervical 
spine.

3.  The claim does not involve a question of medical 
complexity or controversy.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for a cervical 
strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5290 (1999).

2.  An independent medical expert's opinion is not warranted.  
38 U.S.C.A. § 7109 (West 1991);  38 C.F.R. § 20.901(d) 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the cervical strain disability, except 
as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

The veteran was granted service connection and a 
noncompensable rating for cervical strain by rating action in 
November 1989.  The noncompensable rating was increased to 10 
percent in an April 1996 Board decision.  The 10 percent 
rating was made effective from the date of service 
connection, in May 1989.  The veteran submitted a reopened 
claim for an increased rating for his cervical disability in 
January 1997.

The veteran began physical therapy for his neck and upper 
back at a private clinic in January 1996 for treatment of 
myositis with left trapezius spasms.  The veteran reported a 
fair to good improvement in decreased neck pain upon 
completion of the physical therapy in March 1996.

A January 1997 MRI from Michigan Resonance Imaging revealed 
possible small midline disc protrusion at C6-7.  The 
radiologist noted that the study was limited by motion on the 
part of the veteran during the procedure.

The veteran was examined by Phillip F. Krogol, D.O., in 
February 1997.  The veteran complained of a several year 
history of neck pain of an intermittent nature.  He reported 
injuries to the neck in July 1996 and in August 1996.  He 
complained of severe neck pain with arm pain and numbness and 
loss of strength which had persisted.  The veteran described 
his pain as a throbbing dull toothache quality with 
associated numbness.  Objectively the veteran was in moderate 
discomfort.  Spurling's maneuver to the left reproduced left 
shoulder pain.  There was apparent winging of the left 
scapula with some loss of muscle tone of the rhomboids and 
levator group.  The veteran had diminished strength of the 
triceps and biceps at +4/5.  There was slight decrease of the 
triceps and biceps reflex at +1/4.  There was diminished pin 
along the C6-C7 dermatome.  Negative Tinel sign at the wrist 
and elbow.  The assessment was cervical myofascitis with 
radiculitis, rule out nerve root impingement C6-C7 on the 
left.

The veteran underwent a private electromyography in February 
1997.  The study revealed the veteran's left upper extremity 
to be within normal limits without neurogenic or myopathic 
disturbance.  The examiner noted that the veteran's deep 
tendon reflexes at the biceps, triceps, radiobrachialis 
regions and pectoral areas were trace.  No atrophy or 
fasciculations were noted on inspection.

The veteran underwent a myelogram and a CT scan of the 
cervical spine at Mount Clemens General Hospital in March 
1997.  These tests revealed no abnormalities of the veteran's 
cervical spine.

On VA examination in May 1997 the veteran complained of a 
painful neck and shoulder.  He reported that he had less 
strength in his left arm than in his right.  He stated that 
it was difficult to move due to pain in the neck.  
Examination of the cervical spine revealed no postural 
abnormalities or fixed deformity.  Musculature of the back 
showed good muscle tone, without atrophy or spasm.  The 
veteran had 30 degrees of cervical spine forward flexion.  He 
had 20 degrees of backward extension, 25 degrees of right and 
left lateral flexion, 45 degrees of rotation to the left and 
50 degrees of rotation to the right.  There was no objective 
evidence of pain on motion.  Both upper limbs were negative 
for any neurological deficiency.  Sensation was normal and 
the reflexes were equal. There was no atrophy of muscles.  
Grip strength was weak on the left as compared to the right 
side.  X-rays of the cervical spine showed mild disc 
narrowing at the C6-7 area.  A MRI revealed minor non-
compressive disc protrusion of C6-7 in left paracentral 
position.  The diagnosis was chronic cervical stain with 
protrusion of C6-7 disc on the left.

A July 1997 letter from Ronald Heitmann, D.O., notes that the 
veteran had a bulging cervical disc with left radiculopathy 
at C6-7 shown on a February 1997 MRI.  Dr. Heitmann stated 
that the veteran frequently had left arm and left shoulder 
weakness and pain due to his cervical disability.  Dr. 
Heitmann thought that the veteran could not do any manual 
labor such as lifting over 10 pounds.  Dr. Heitmann also 
stated that the veteran's condition had not improved with 
extensive physical therapy and would not improve over time.

The veteran was afforded a VA neurological examination in 
February 1999.  The veteran reported constant neck and left 
shoulder pain, worse with physical use of the arm.  The 
veteran stated that he could lift 15 to 20 pounds without 
difficulty.  Lifting greater weights caused pain.  The 
veteran complained that the strength in his left arm was 
poor.  The veteran reported that he could do all activities 
of daily living.  The veteran complained of numbness in the 
scapular region on the left and that the numbness and 
discomfort radiated into the neck.  The veteran took Motrin 
for his pain.  The veteran was employed and worked in 
shipping and receiving.  He reported that he had missed an 
occasional day from work because of his neck, shoulder, and 
back pain.  Neurological examination revealed no 
abnormalities.  The veteran had normal strength in all muscle 
groups.  Tone and coordination was intact and reflexes were 
symmetric.  The diagnosis was degenerative arthritis of the 
cervical and lumbar spine, with no neurologic disability.

The veteran was also afforded a VA orthopedic examination in 
February 1999.  The veteran complained of a painful neck that 
had a tendency to lock.  The veteran reported that he could 
not turn his head because of pain near the back of the neck 
and left shoulder.  Neck pain was prominent and using his arm 
for lifting was difficult.  The veteran did not use a collar 
and his only medications were over-the-counter.  The veteran 
reported that he had been advised to attend a pain clinic.  

On physical examination the veteran held his head stiffly, in 
slight extended position, and moved it guardedly.  Cervical 
muscle tone was good and there was no spasm.  There was no 
scoliosis or kyphosis.  There was complaint of pain near the 
base of the neck.  Passive range of motion of the cervical 
spine was 30 degrees of flexion without pain.  The veteran 
had 15 degrees of extension with complaint of pain.  Right 
and left lateral flexion was to 10 degrees, with complaint of 
pain.  The veteran had right lateral rotation of 35 degrees 
without pain.  Left lateral rotation was 25 degrees with 
complaint of pain.  Active flexion was 15 degrees of flexion, 
10 degrees of extension, 5 degrees of right and left lateral 
flexion, and rotation of 15 degrees to each side.  Both 
shoulders were at symmetrical levels.  There was no muscle 
atrophy and power was satisfactory.  Range of motion or the 
shoulders was full without any complaints.  Grip strength was 
good and sensation was normal.  X-rays of the cervical spine 
appeared normal.  Disc spaces were satisfactory and alignment 
was good.  There was no foraminal enroachment with the bone 
spur.  A cervical spine CT scan revealed a stable appearing 
non-compressive disc bulging at C6-C7 level.  The remainder 
of the disc spaces were well maintained.  There was no 
evidence of the presence of a frank focal soft disc 
herniation or frank central canal or neural foraminal 
stenosis.  The examiner stated that he had reviewed the 
medical evidence of record prior to evaluating the veteran.  
It was his opinion that the veteran did not have any 
neurological disorders on clinical basis due to service-
connected cervical spine complaints.  There was no evidence 
of arm weakness and there was no objective evidence of 
orthopedic pathology in the shoulders.  During the 
examination there was no evidence of additional functional 
impairment and the examiner could not comment on anything 
during any flare-up of pain or weakness, including use of the 
arm outside the scope of that examination.

The disability at issue is rated 10 percent pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5290.  Pursuant to that 
Diagnostic Code, a rating of 10 percent is warranted for 
slight limitation of motion of the cervical spine.  A 20 
percent rating requires moderate limitation of motion.  A 30 
percent rating requires severe limitation of motion of the 
cervical spine.

Clinical findings noted throughout the appeal period reflect 
complaints of neck pain, including on motion, and limitation 
of cervical spine motion, most significant on forward 
flexion, backward extension and lateral flexion in either 
direction.  The objective findings revealed the veteran 
lacked essentially one-half of normal range of motion, or 
more, in these areas.  Such limitation of active motion of 
the cervical spine may be characterized as severe.  Passive 
range of motion of the cervical spine revealed moderate to 
severe limitation with complaints of pain in some of the 
planes of motion.  Considering the complaints of pain on 
cervical motion the Board finds that the veteran has severe 
limitation of motion of the cervical spine due to his 
service-connected disability and meets the criteria for a 30 
percent rating for his cervical spine disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995);  38 C.F.R. §§ 4.40, 4.45 
(1999).  A 30 percent rating is the highest evaluation 
available under Diagnostic Code 5290.

The veteran has also complained of left radiculopathy and of 
left arm weakness.  In July 1997 Dr. Heitmann attributed the 
veteran's complaints to his cervical spine disability.  
However, the VA neurological and orthopedic examinations in 
February 1999 failed to reveal weakness or any neurological 
pathology of the veteran's neck or arms.  Regardless, even if 
intervertebral disc syndrome had been diagnosed, the veteran 
has not complained of muscle spasms and severe recurring 
attacks of other neurological symptoms required for a 40 
percent rating under Diagnostic Code 5293.  Accordingly, the 
veteran is not entitled to a rating in excess of 30 percent 
under Diagnostic Code 5293.

Finally, there is no evidence that a higher evaluation or 
additional compensation for the veteran's cervical spine 
disability is warranted under sections 4.40 and 4.45 for 
functional loss, pursuant to the guidelines set forth in 
Deluca.  The February 1999 orthopedic examiner found no 
evidence of additional functional impairment.  The Board 
recognizes the veteran's many complaints of continuing 
cervical spine pain, but finds that these complaints are 
adequately contemplated by the current 30 percent evaluation 
for the cervical strain.  

In a March 2000 informal hearing presentation, the veteran's 
service representative requested that an opinion be obtained 
from an independent medical expert.  The Board finds that the 
VA examination reports of record provide a clear and thorough 
description of the veteran's cervical disability.  In the 
Board's opinion, no complex or controversial medical question 
warranting an opinion from an independent medical expert has 
been presented.  38 U.S.C.A. § 7109; 38 C.F.R. § 20.901. 


ORDER

Entitlement to a 30 percent rating for cervical strain is 
granted subject to the law and regulations governing the 
award of monetary benefits.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

